DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 12/15/2020. Claims 2-3, 5, 9-10, and 12 have been cancelled by the applicant. Claims 1, 4, 6-8, 11 and 13-20 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments with respect to pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,6-8, 11, 13-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2007/ 0115673 A1) (Chen, hereafter) in view of Kitano et al. (US 20130288061 A1) (Kitano, hereafter)
Regarding claims 1 and 8, Chen discloses (Figures 1-4 and corresponding text) a light source (using  (Figure2:5 or Figure 4: 50,51) configured to irradiate excitation light (¶18)  and a transparent body (Figure 2: 20A and Figure 4: 20B )configured to emit visible light (towards interior space of vehicle) 
Chen is silent regarding the transparent body being a vehicle glass; the vehicle glass being window glass; wherein the vehicle glass is configured to emit the visible light synchronously in an area of 30% or more by irradiation with the excitation lights.
Kitano discloses (Figures 3-4) laminated glass for vehicle, the laminated glass being suitable for the roof of a car (¶1, ¶136); and be configured to allow for 65% of visible light being emitted upon irradiation by a source (¶185, Table 2) in order to provide a body wherein retention of the high visible transmittance for a long period of time is achieved.
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective date to modify the vehicle glass/method of Chen wherein the transparent body being a vehicle glass; the vehicle glass being window glass; wherein the vehicle glass is configured to emit the visible light synchronously in an area of 30% or more by irradiation with the excitation lights in order to provide a body with excellent temperature resistance and retention of the high visible transmittance for a long period of time and is achieved as disclosed by Kitano.
Regarding claims 4 and 11, Chen discloses that the transparent body is for a car (¶136). Chen fails to explicitly disclose that the transparent body is the vehicle glass.
Kitano discloses (Figures 3-4) laminated glass for vehicle, the laminated glass being suitable for the roof of a car (¶1, ¶136); and be configured to allow for 65% of visible light being emitted upon irradiation by a source (¶185, Table 2) in order to provide a body with excellent temperature resistance and retention of the high visible transmittance for a long period of time and is achieved as disclosed by Kitano.

Regarding claims 6-7 and 13-14, Chen discloses fluorescing layer arranged on the surface to be turned toward the interior space of the motor vehicle, in particular for emitting visible light when irradiated with nonvisible light or substantially nonvisible light (¶18).
Chen fails to explicitly disclose wherein the vehicle glass comprises a transparent plate (claim 6 and 13); wherein the vehicle glass has a multilayer structure comprising a laminate of at least one transparent plate and a resin film, and the resin film comprises a resin filed with fluorescent substance (7 and 14).
Kitano discloses (Figure 3) the mono-layered interlayer film (31); and two glass plates (21, 22); or multilayered interlayer film(Figure 4:3,2,4) the two glass plates inorganic glass plates and organic glass plates the include float plate glass, heat absorbing glass, heat reflecting glass, polished plate glass, molded plate glass, meshed plate glass, wired plate glass, clear glass, and green glass. The interlayer being a resin (¶46-¶49) and containing fluorescent substance (¶122) in order to provide a body with excellent temperature resistance and retention of the high visible transmittance for a long period of time and is achieved. Kitano fails to explicitly disclose a transparent plate.
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the vehicle glass/method of Chen wherein the vehicle glass has a multilayer structure comprising a laminate of at least one transparent plate and a resin film, and the resin film comprises a resin filed with fluorescent substance in order to provide a body with excellent temperature resistance and retention of the high visible transmittance for a long period of time and is achieved as disclosed by Kitano, and wherein the vehicle glass comprises a transparent since it has been held to be 
Regarding claims 15-16 and 18-19, Chen discloses fluorescing layer arranged on the surface to be turned toward the interior space of the motor vehicle, in particular for emitting visible light when irradiated with nonvisible light or substantially nonvisible light (¶18). Chen fails to explicitly disclose the window glass comprises two transparent plates and an interlayer between the two transparent plates, the two transparent plates being bonded together by the interlayer ;the interlayer comprises a resin film which includes a resin and a fluorescent material that is dispersed in the resin (claims 15 and 18); wherein the interlayer consists of a single resin film; the single resin film comprises the resin and the fluorescent material; both of the two transparent plates are inorganic glass; and the resin is a thermoplastic resin (claims 16 and 19).
Kitano discloses (Figure 3) the mono-layered interlayer film (31); and two glass plates (21, 22); or multilayered interlayer film (Figure 4:3, 2, 4) the two glass plates inorganic glass plates and/or organic glass plates the include float plate glass, heat absorbing glass, heat reflecting glass, polished plate glass, molded plate glass, meshed plate glass, wired plate glass, clear glass, and green glass. The interlayer being a resin (¶46-¶49) and containing fluorescent substance (¶122); the interlayer serving as the adhesive between the two plates (¶31) in order to provide a body with excellent temperature resistance and retention of the high visible transmittance for a long period of time and is achieved. Kitano fails to explicitly disclose a transparent plate.
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the vehicle glass/method of Chen disclose the window glass comprises two transparent plates and an interlayer between the two transparent plates, the two transparent plates being bonded together by the interlayer ;the interlayer comprises a resin film which includes a resin and a fluorescent material that is dispersed in the resin ; wherein the interlayer consists of a single resin film;  both of the two transparent plates are inorganic glass; and the resin is a thermoplastic resin in order to provide a body with excellent temperature resistance and retention of the high visible transmittance for a long period of time and is achieved as disclosed by Kitano, and wherein the vehicle glass comprises a transparent since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2007/ 0115673 A1) (Chen, hereafter) in view of Kitano et al. (US 20130288061 A1) (Kitano , hereafter) , and in further view of  Xu et al. (US2019/0001875 A1) (Xu, hereafter)
Regarding claims 17 and 20, Chen as modified by Kitano discloses the device and method set forth above (see rejection claims 1 and 8). Chen as modified by Kitano fails to explicitly disclose wherein the light source is capable of being adjusted so that the vehicle glass is configured to emit the visible light over a whole periphery of an outside portion of the vehicle glass without emitting the visible light at a central side of the vehicle glass.
Xu discloses (Figure 2) a top view of a vehicle roof 10 is illustrated. The vehicle roof 10 includes a sunroof or a moonroof opening (12) that is disposed rearward of the overhead console (16). A light pipe (22) extends around the periphery of the opening (12) of the trim component 18 and is held in place by a carrier or stanchion 30 (FIG. 3).  (Figure 2)While four light pipes (22a-22d) are shown adjacent to the periphery of the opening (12), more or fewer light pipes may be used. Each light pipe (22) is connected to a wire harness (36) that includes a connector (38) and a light source (40). The light pipes (22) may be tied to a controller (not shown) that is programmed to receive and send signals to illuminate the multiple light pipes (22a-22d). In addition to simply illuminating the light pipes (22a-22d), the intensity of the lights, color and pattern of illumination maybe controlled. For example, when a user approaches the vehicle and opens the door in a relatively low light setting, the controller may send a signal to 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to further modify the vehicle glass/method of Chen wherein the light source is capable of being adjusted so that the vehicle glass is configured to emit the visible light over a whole periphery of an outside portion of the vehicle glass without emitting the visible light at a central side of the vehicle glass in order to provide interior lighting that provides for the perception of safety, comfort, to one entering and/or exiting the vehicle (¶2) as disclosed by Xu.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 attached with this office action US 20180170251 A1 and US .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879